311 S.W.2d 872 (1958)
BOARD OF TRUSTEES OF the TOBASCO CONSOLIDATED INDEPENDENT SCHOOL DISTRICT, Appellant,
v.
Hamp EDWARDS, Appellee.
No. 13351.
Court of Civil Appeals of Texas, San Antonio.
March 21, 1958.
Rankin, Cherry & Martinez, Edinburg, for appellant.
Magus F. Smith, Edward Idar, Jr., R. M. Bounds, McAllen, for appellee.
PER CURIAM.
Hamp Edwards filed this mandamus suit to compel the Trustees of the Tabasco Consolidated Independent School District of Hidalgo County to place his name on the ballot for an election of trustees. The trial court granted the mandamus and the School District superseded the order and appealed.
On February 15, 1958, Edwards filed a written request that his name be placed on the ballot for the election to be held on April 5th. The Board had ordered that requests for names to be placed on the ballot should be filed not later than March 5, 1958, at Five o'clock P.M. The Board considered Edward's request to be an insufficient compliance with the terms of its order. He filed this suit on March 11, and the trial court entered its mandamus order on March 15th. The School District appealed and the record was filed in this Court on March 17th. The cause was argued in this Court on March 21st.
*873 We do not pass upon the merits, since the case is moot. Absentee balloting started on March 17th, and this is a mandamus action with further right of appeal. The election is already in progress, and the cause must be dismissed. Taylor v. Nealon, 132 Tex. 60, 120 S.W.2d 586; Iles v. Walker, 132 Tex. 6, 120 S.W.2d 418; Benavides v. Atkins, 132 Tex. 1, 120 S.W.2d 415; Skelton v. Yates, 131 Tex. 620, 119 S.W.2d 91; Sterling v. Ferguson, 122 Tex. 122, 53 S.W.2d 753; Greenwood v. City of El Paso, Tex.Civ.App., 186 S.W.2d 1015.
The cause is ordered dismissed.